Without reviewing the facts, the writer is unable to agree with the majority of this court in the conclusion reached that the facts of this case do not call for the giving of the issue of contributory negligence requested by appellant involving a violation of article 794 of the Penal Code.
The writer is of the opinion that both the pleadings of the appellant and the evidence raised the issue, and, appellant having *Page 486 
requested such issue to be submitted to the jury, it was reversible error for the court to refuse same.